DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
All pending claims 1-20 filed March 7, 2022 are examined in this final office action necessitated by amendment.
Response to Arguments
Applicant’s arguments, see remarks filed March 7, 2022 with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based upon the combination of Admissions-Saxena (Bourdev incorporated in its entirety)-Cohen. Although Admissions-Saxena (Bourdev) do not expressly mention using back propagation 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-11 and 18-20 are rejected under 35 USC 103 as being unpatentable over Applicant’s Admissions, US 2021/0150611 “Admissions,” in view of Saxena et al., US 2018/0302682 “Saxena” IDS filed March 30, 2021 (incorporating by reference in its entirety Bourdev et al., US 2015/0036919 “Bourdev”) further in view of Cohen et al., US 2021/0027083 “Cohen.”
In Admissions see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 1: A method comprising: 
obtaining, at an online system, information identifying products offered by a user of the online system, the obtained information including one or more pictures of different products; 
[Admissions: 0003] Online systems, such as social networking systems, allow users to connect to and to communicate with other users of the online system. Users may create profiles on an online system that are tied to their identities and include information about the users, such as interests and demographic information. The users may be individuals or entities such as corporations or charities. Online systems allow users to to share content with other online system users by providing content to an online system for presentation to other users.
[Admissions: 0004] Additionally, many publishing users of an online system offer products for purchase by other users and distribute content items including the offered products to other users via the online system. For example, a publishing user offers home goods for purchase by other user and distributes content items including images of the home goods to other users to increase awareness of the home goods. To provide users with more information about products offered by a publishing user, the publishing user may include a tag having information about a product in a content item including the product. A tag may include a name and a price of the product, as well as a link to purchase the product. Information in the tag is displayed to a user viewing the content item when the user performs a specific interaction with the content item, allowing the user to easily obtain information about the product from the content item. Please note: name, price are examples of metadata.
[Admissions: 0005] However, conventional online systems require a publishing user to manually tag different products in a content item when the content item is provided to the online system. To manually tag different products in a content item, a publishing user reviews a corresponding product catalog and compares pictures of different products to products included in the content item
receiving, at the online system, a content item from the user for presentation to other users, the content item including an image;
[Admissions: 0004] Additionally, many publishing users of an online system offer products for purchase by other users and distribute content items including the offered products to other users via the online system.
[Admissions: 0005] … The publishing user then manually adds tags identifying different products from the product catalog matching products in the content item to the content item. This manual identification of products in a content item is resource intensive, involving significant time and computational resources to navigate through the publishing user's product catalog and compare different products to the content item. Because conventional techniques for adding tags identifying products in a content item to the content item are resource intensive, many publishing users will forgo identifying products content items provided to the online system, limiting dissemination of information about products available from the publishing user.
determining, by the online system, confidences of an object identified in the image matches each of a set of products offered by the user by applying an identification model to the identified object and to pictures of each product of the set, … 
Rejection is based in part upon the teachings applied to claim 1 by Admissions and further taught and/or suggested by Admissions-Saxena.
In Admissions see at least:
[Admissions: 0005] However, conventional online systems require a publishing user to manually tag different products in a content item when the content item is provided to the online system. To manually tag different products in a content item, a publishing user reviews a corresponding product catalog and compares pictures of different products to products included in the content item. Please note: The user implements mental processes to match each of a set of product images with products images in a catalog and manually tags different products in a content item.
Although Admissions implies a mental process of determining confidences of an object identified in the image matches each of a set of the product offered by the user, Admission does not expressly mention applying an identification model to the identified object and to pictures of each product of the set. Saxena on the other hand would have taught Admissions techniques for implementing machine learning to automatically tag images based upon a confidence score achieving a threshold level. 
In Saxena (Bourdev) see at least:
[Saxena: 0001] Communication systems allow users to connect and communicate with other users. Indeed, a user of a communication system, such as a social networking system, may create a profile accessible via the communication system that corresponds to a user identity and enables the user to follow other users, view digital content 
[Saxena: 0002] Many merchants increase awareness by distributing digital media (e.g., images, videos) to users of conventional communication systems. For example, many merchants provide digital media via sponsored advertisements delivered or otherwise made available to users of the communication system. In addition, many merchants enlist third-party users (e.g., influencers) to provide images and videos to further engage users of the communication system and increase awareness about various products and services. Conventional systems for increasing awareness via distributed digital media, however, has various drawbacks and limitations.
[Saxena: 0003] For example, conventional communication systems often fail to provide an effective way for viewers of digital media to learn more information about products shown within digital media. For 
[Saxena: 0100] In one or more embodiments, the networking system 104 associates the digital content item and product based on whether the confidence score exceeds a threshold. For example, the networking system 104 may tag the product with the detected object and user-generated digital content item based on a threshold probability (e.g., a 90% likelihood) that the user-generated digital content item includes the corresponding product shown therein.
[Saxena: 0153] In particular, FIG. 6 illustrates an example computing device 600 including a networking system 104 implemented thereon. As further shown, the networking system 104 includes a content matching manager 602, content ranking manager 604, immersive view manager 606, an insight creation manager 608, and a data storage 610 including, for example, product data 612, user data 614, and interaction data 616.
[Saxena: 0154] As discussed in one or more embodiments, the networking system 104 identifies objects that appear within digital content items (e.g., user-generated digital content items) and associates the objects with products from a product catalog. In particular, in one or more embodiments, the content matching manager 602 analyzes a plurality of factors (e.g., signals) associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item. For example, the content matching manager 602 can determine the confidence score from a variety of factors including an analysis of a display of the digital content item (e.g., an analysis of the pixels of an image), user-interactions with respect to the digital content item, a relationship of a content creator of the digital content item with other users of the networking system 104, and other factors and signals discussed above.
[Saxena: 0155] In one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model. For example, in one or more embodiments, the content matching manager 602 utilizes a machine learning model to develop an algorithm that considers and weights various factors for determining the confidence score for respective objects and products. For instance, the content matching manager 602 can utilize training data including digital content items known to include or otherwise correspond with products from the product catalog. The content matching manager 602 can utilize the training data to develop an algorithm or machine learning model for determining confidence scores for digital content items received via subsequent networking posts by users of the networking system 104. In one or more embodiments, the content matching manager 602 develops multiple machine learning models for respective products that consider various factors differently. Thus, in one or more embodiments, the content matching manager 602 considers various factors differently for individual products from the product catalog.
[Saxena: 0156] In addition, in one or more embodiments, the content matching manager 602 further refines the machine learning model(s) over time and based on additional information received. For example, where a user, merchant, or other entity overrides an association or otherwise indicates that the content matching manager 602 made an incorrect association with a product, the content matching manager 602 can modify the relevant algorithm and/or machine learning model accordingly. In addition, where the networking system 104 receives additional information (e.g., user information, product information), the content matching manager 602 can similarly update the algorithms and/or machine learning models according to the received information.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Saxena (Bourdev), which use machine learning model(s) to match content items (e.g., user-KSR International Co. vs. Teleflex Inc.
… the identification model outputting a confidence of the object identified in the in the image matching a product of the set and the identification model trained …
Rejection is based in part upon the teachings and rationale applied to claim 1 by Admissions-Saxena (Bourdev) and further upon the teachings and rationale applied to the combination of Admissions-Saxena (Bourdev).
In Admissions-Saxena (Bourdev) see at least:
[Saxena: 0155] In one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model. For example, in one or more embodiments, the content matching manager 602 utilizes a machine learning model to develop an algorithm that considers and weights various factors for determining the confidence score for respective objects and products. For instance, the content matching manager 602 can utilize training data including The content matching manager 602 can utilize the training data to develop an algorithm or machine learning model for determining confidence scores for digital content items received via subsequent networking posts by users of the networking system 104. In one or more embodiments, the content matching manager 602 develops multiple machine learning models for respective products that consider various factors differently. Thus, in one or more embodiments, the content matching manager 602 considers various factors differently for individual products from the product catalog.
… using back propagation through a neural network comprising the identification model by the online system applying the identification model to characteristics of objects previously identified from images to which corresponding labels are applied indication a product of the set matching a previously identified object and corresponding labels;
Rejection is based in part upon the teachings and rationale applied to claim 1 by Admissions-Saxena (Bourdev) and further upon the teachings and rationale applied to the combination of Admissions-Saxena (Bourdev)-Cohen.
In Admissions-Saxena (Bourdev) see at least:
[Saxena: 0083] Thus, in connection with the user-generated digital content item 308 shown in FIG. 3A, the networking system 104 can compare the visual attributes of different portions of the user-generated digital content item 308 with images known to contain one or more similar products to determine a likelihood that the detected shirt, glasses, and sweatshirt correspond to respective products from the product catalog. In addition, or as an alternative, in one or more embodiments, the networking system 104 identifies and analyzes contextual cues (e.g., patterns, hashtags, etc.) found within a digital content item and/or post associated with the digital content item. In one or more embodiments, the networking system 104 analyzes user-generated digital content items and associated networking posts using a similar process described in “Systems and Method for Image Classification by Correlating Contextual Cues with Images,” as described in Patent Publication No. 2015/0036919, which is incorporated herein by reference in its entirety.
[Bourdev: 0085] The visual pattern recognition module 504 may be coupled to the visual pattern creation module 502. The visual pattern recognition module 504 may receive, during the evaluation phase, an evaluation set of images from the image classification evaluation module 206, and may identify the extent to which each of the evaluation set of images correlates with a particular visual pattern template associated with an image class. In some embodiments, the visual pattern recognition module 504 may employ visual pattern recognition, such as a bag of words algorithm. The visual pattern recognition may comprise a neural network image classification technique, in some embodiments. The visual pattern recognition module 504 may determine the various visual features within the evaluation set of images, and for each image, represent extracted visual features as a set of vectors. The visual pattern recognition module 504 may also compare the vectors for each of the evaluation set of images with various visual pattern templates of features. In some embodiments, the visual pattern recognition module 504 may score the extent to which each of the evaluation set of images correlates with the various visual pattern templates generated during the training phase.
Although Admissions-Saxena (Bourdev) do not expressly mention using back propagation through a neural network, Cohen would have taught Admissions-Sexena (Bourdev) techniques in machine learning using back propagation in neural network.
In Cohen see at least:
[Cohen: 0006] Embodiments of the present disclosure provide benefits and/or solve one or more of the foregoing or other problems in the art with systems, non-transitory computer-readable media, and methods for automatically selecting detected objects in a digital image based on natural language-based inputs. For instance, the disclosed systems can utilize multiple object detection neural networks and models to accurately detect and automatically select a query object (e.g., an object provided by a user in a selection query). In particular, the disclosed systems can detect objects belonging to both known object classes as well as unknown object classes.
[Cohen: 0046] As mentioned above, the object selection system can employ machine learning and various neural networks in various embodiments. The term “machine learning,” as used herein, refers to the process of constructing and implementing algorithms that can learn from and make predictions on data. In general, machine learning may operate by building models from example inputs, such as image exposure training pairs within a training dataset of images, to make data-driven predictions or decisions. Machine learning can include neural networks (e.g., a natural language processing neural network, a known object class detection neural network, a region proposal neural network, an object classification neural network, an unknown object class detection neural network, a region proposal neural network, a concept embedding neural network, an object mask neural network, and/or a selected attribute detection neural network), data-based models (e.g., a natural language processing model, an object recognition model, an object classification model, a known object class detection model, an unknown object class detection model, a filtering model, a concept embedding model, an object classification model, a region proposal model, and/or a selection object attribute model), or a combination of networks and models.
[Cohen: 0047] As used herein, the term “neural network” refers to a machine learning model that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term neural network can include a model of interconnected neurons that communicate and learn to approximate complex functions and generate outputs based on a plurality of inputs provided to the model. For instance, the term neural network includes an algorithm (or set of algorithms) that implements deep learning techniques that utilize a set of algorithms to model high-level abstractions in data using supervisory data to tune parameters of the neural network. Examples of neural networks include a convolutional neural network (CNN), Region-CNN (R-CNN), Faster R-CNN, Mask R-CNN, and single shot detect (SSD).
[Cohen: 0101] Further, the object selection system 106 can utilize the classification loss to train and optimize the neural network layers of the object classification recognition neural network 510 via back propagation and end-to-end learning. Indeed, in various embodiments, the object selection system 106 back propagates the classification loss to tune the object classification feature parameters within layers of the object classification recognition neural network 510. For instance, in one or more embodiments, the object selection system 106 takes the classification loss output from the object classification loss model 520 and provides it back to the lower neural network layers 512 and/or the higher neural network layers 516 using the Adam optimizer. In this manner, the object selection system 106 can iteratively train the object classification neural network 510 to learn a set of best-fit parameters that extract object features from an object image and accurately classify (e.g., predict, identify, and/or label) the object within the image.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Cohen, which use back propagation through a neural network, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Cohen to the teachings of Admissions-Saxena (Bourdev) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
determining that the identified object has a confidence of matching a product of the set output by the identification model equaling or exceeding a threshold confidence value; and 
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Admissions-Saxena (Bourdev)-Cohen.
In Admissions-Saxena (Bourdev)-Cohen see at least:
[Saxena: 0154] As discussed in one or more embodiments, the networking system 104 identifies objects that appear within digital content items (e.g., user-generated digital content items) and associates the objects with products from a product catalog. In particular, in one or more embodiments, the content matching manager 602 analyzes a plurality of factors (e.g., signals) associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item.
responsive to the determining: 
generating, by the online system, a tag that includes metadata describing the product of the set for which the identified object has the confidence equaling or exceeding the threshold confidence value, and 
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the teachings and/or suggestions by Admissions-Saxena (Bourdev)-Cohen.
In Admissions-Saxena (Bourdev)-Cohen see at least:
[Saxena: 0100] In one or more embodiments, the networking system 104 associates the digital content item and product based on whether the confidence score exceeds a threshold. For example, the networking system 104 may tag the product with the detected object and user-generated digital content item based on a threshold probability (e.g., a 90% likelihood) that the user-Please note: A tag may include a name and a price of the product, as well as a link to purchase the product, see Admissions.
automatically including the tag in the content item by the online system.
Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claims 8-10: Rejections are based upon the teachings and rationale applied to claim 1. A tag may include a name and price of the product, as well as a link to purchase the product. Please note: name, price and links are examples of metadata.
Regarding claims 11 and 18-20: Rejections are based upon the teachings and rationale applied to claim 1 and dependents of claim 1 reciting similar subject matter.
Claims 2-7 and 12-17 are rejected under 35 USC 103 as being unpatentable over Applicant’s Admissions, US 2021/0150611, Saxena, US 2018/0302682 (Bourdev, US 2015/0036919), and Cohen, US 2021/0027083, as applied to claims 1 and 11 further in view of Rehman et al., US 2011/0078049 “Rehman.”
Regarding claim 2: Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Admissions-Saxena-Rehman.
responsive to each confidence of the identified object matching a product of the set of products being less than the threshold confidence value, ranking products of the set of products based on confidences of the identified object matching different products of the set;
In Admissions-Saxena (Bourdev)-Cohen see at least:
[Saxena: 0176] As further shown in FIG. 7, the method 700 includes an act 740 of associating the user-generated digital content item with the product. In particular, in one or more embodiments, the act 740 includes associating, based on the confidence score, the user-generated digital content item with the product from the product catalog. In one or more embodiments, associating the user-generated digital content item with the product from the product catalog includes determining that the confidence score exceeds a threshold score associated with a corresponding likelihood that the detected object corresponds to the product from the product catalog. In response to determining that the confidence score exceeds the threshold score, associating the user-generated digital content item with the product involves tagging the user-generated digital content item with the product from the product catalog.
Although Admissions-Saxena (Bourdev)-Cohen do establish a confidence threshold score, Admissions-Saxena (Bourdev)-Cohen do not expressly mention ranking products that do not equal or exceed a confidence threshold. Rehman on the other hand would have taught Admissions-Saxena (Bourdev)-Cohen ranking algorithms that would be useful in ranking confidence scores and making improvements to the confidence scores.
In Rehman see at least:
[Rehman: 0014] To enable sellers who have listed items for sale via the on-line trading application to access and analyze the data that affects an individual item listing's ranking score, the online trading application includes a listing performance data engine module that is made accessible via an open API. Accordingly, a software application leveraging the API can make data requests to the listing performance data engine module. As such, sellers are provided access to data that is used in generating an individual item listing's listing performance score, thereby providing insight into why a particular item listing is presented in the search results pages at a particular page and/or position. For instance, if a seller desires to understand why a particular item listing it not listed on the first page of the search results pages, the seller might utilize a listing performance analysis application to query the listing performance data engine module for listing performance data that affects the listing performance score of one or more item listings. With an understanding of how the underlying algorithm uses the data, a seller can determine whether it may be possible to modify one or more attributes of his or her item listing to increase the item listing's listing performance score, thereby improving the page and/or position on which the item is shown in the search results page for a specific query, and ultimately increasing the likelihood that the item listing will result in a transaction (e.g., sale). Please note: First page versus second or higher pages implies a threshold value.
[Rehman: 0023] In general, the item listings are presented in the search results page in an order based on a ranking score that is assigned to each Accordingly, only a subset of the set of item listings that satisfy the query may be presented in the first page of the search results pages. In some embodiments, the item listings may be ordered or arranged in some other manner, based on their ranking scores. For instance, instead of using a simple list, in some embodiments the item listings may be presented one item listing per page, or, arranged in a grid, or in some manner other than a top-down list.
[0025] … In general, a seller can request listing performance data by an item listing number, by a category, by keyword, or by some combination of these. 
[Rehman: 0035] … For instance, in some embodiments, listing performance data for all item listings that would be displayed in the first page of the search results pages for a particular keyword or category might be presented to a seller. Accordingly, a seller can compare the listing performance data of his or her item listing with the listing performance data of those item listings that would appear on the first page of the search results pages to assess whether there is a particular item attribute that is causing the seller's item listing to not be displayed in the first page of the search results pages.
[Rehman: 0039] … With an understanding of how the underlying listing performance algorithms operate, a seller can utilize the listing performance data retrieved via the API to manipulate his or her item listings with a goal of improving the item listing's overall listing performance score, and ultimately improve the conversion rate (e.g., number of sales) resulting from the item listing.
[Rehman: 0050] In the example user interface of FIG. 7, a detailed listing performance view for a particular item listing is shown. In this detailed view, a variety of item attributes are displayed for the item listing, along with other items of listing performance data. The user interface enables a seller to find the exact page and page position (e.g., slot or location within the page) at which an item listing would appear, if a seller was to perform a search containing a particular keyword or keywords. For example, in this example, the item listing would appear at position 28 of page two in the set of search results pages, if a potential buyer was to perform a keyword search with the keywords "AAA rechargeable batteries." With this tool, a seller can manipulate the description of his or her item listing and repeat the search to determine whether the new description improves or hurts the position of the item listing for a particular keyword query. Please note: Descriptions are synonymous to “tag.”
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Rehman, which display ranked listings to the seller based upon ranking scores and facilitate manipulation by the KSR International Co. vs. Teleflex Inc. Stated in other words, confidence scores are ranked and are compared against a threshold score and the user who posted the content item(s)  
selecting products of the set having at least a threshold position in the ranking; and
Rejection is based upon the teachings and rationale applied to claim 2.
displaying information identifying each of the selected products to the user in an order corresponding to positions of the selected objects in the ranking via the interface. 
Rejection is based upon the teachings and rationale applied to claim 2.
Regarding claims 3-5: Rejections are based upon the teachings and rationale applied to claim 2.
Regarding claim 6: Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Admissions-Saxena (Bourdev)-Cohen-Rehman, see at least Rehman: Fig. 7 for tag suggestions.
Regarding claim 7: Rejections is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Admissions-Saxena (Bourdev)-Cohen-Rehman, Once the seller revises the content-item that includes the tag and the confidence score is updated, the content item can be displayed to another user, e.g. social media user.
Regarding claims 12-17: Rejections are based upon the teachings and rationale applied to claims 1, 11 and dependents of claim 1 reciting similar subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        March 12, 2022